       Case 2:10-cr-02115-RMP           ECF No. 157       filed 10/27/20        PageID.881 Page 1 of 2
PROB 12A
(6/16)«

                                      United States District Court
                                                                                                     FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                     for the                               EASTERN DISTRICT OF WASHINGTON



                                       Eastern District of Washington                       Oct 27, 2020
                                                                                                SEAN F. MCAVOY, CLERK

                                  Report on Offender Under Supervision
                                              (No Action Requested)

 Name of Offender: Jaime Damian Rangel-Ceja               Case Number: 0980 2:10CR02115-RMP-1
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: August 30, 2012               Type of Supervision: Supervised Release
 Original Offense: Possession with Intent to Distribute   Date Supervision Commenced: August 19, 2019
 a Controlled Substance, 21 U.S.C. § 841(a)(1)
 Original Sentence: Prison - 135 Months;                  Date Supervision Expires: August 18, 2024
                    TSR - 60 Months


                                      NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:
Violation Number      Nature of Noncompliance

           1          Standard Condition #1: The defendant shall not leave the judicial district without the
                      permission of the court or probation officer.

                      Supporting Evidence: On October 18, 2020, Mr. Rangel-Ceja allegedly violated his
                      conditions of supervision by leaving the judicial district and country, in which he traveled
                      to Mexico without permission from the Court or his probation officer.

U.S. Probation Officer Action:

On August 31, 2012, Jaime Damian Rangel-Ceja was sentenced in the Eastern District of Washington by the
Honorable Rosanna Malouf Peterson, U.S. District Judge, to 135 months custody, followed by 5 years of supervised
release after pleading guilty to possession with intent to distribute a controlled substance.

Mr. Rangel-Ceja arrived at the Spokane Residential Reentry Center (RRC) on February 29, 2019. Mr. Rangel-Ceja
disclosed to his case manager that he had no family in the Eastern District of Washington, and he submitted a
relocation request to California.

On March 20, 2019, Mr. Rangel-Ceja’s relocation request plan was approved by the Central District of California
Probation and Pretrial Services Office.

Mr. Rangel-Ceja commenced supervision on August 19, 2019. Since Mr. Rangel-Ceja’s term of supervised release,
he has provided all negative drug tests and has obtained employment and housing in California.

On October 18, 2020, Mr. Rangel-Ceja admitted he traveled into Mexico without authorization. Mr. Rangel-Ceja
informed his supervising officer this travel was for medical and treatment services that were provided at a cheaper
price compared to what he could afford in California.
        Case 2:10-cr-02115-RMP           ECF No. 157         filed 10/27/20      PageID.882 Page 2 of 2
Prob12A
Re: Rangel-Ceja, Jaime Damian
October 27, 2020
Page 2

On October 21, 2020, a report was sent to the Eastern District of Washington, highlighting the alleged violation of
traveling outside the district without authorization. The supervising officer respectfully recommends the Court take
no formal action at this time for his unauthorized travel to Mexico.

Further, the Central District of California has requested transfer of jurisdiction of this case, therefore, appropriate
paperwork will be forthcoming.

                                           I declare under penalty of perjury that the foregoing is true and correct.
                                                    Executed On:              October 27, 2020
                                                                              s/Mark E. Hedge
                                                                              Mark E Hedge
                                                                              U.S. Probation Officer
                                                                              Date: October 27, 2020


 [ X]     Court Concurs with Officer Action
 [ ]      Submit a Request for Modifying the Condition or Term of Supervision
 [ ]      Submit a Request for Warrant or Summons
 [ ]      Other



                                                                               Signature of Judicial Officer
                                                                                 10/27/2020
                                                                               Date
